—In an action to recover damages for personal injuries, the defendants Long Island Power Authority and the Power Authority of the State of New York appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), entered May 18, 2001, which denied their motion for leave to amend their answer to assert the affirmative defense that the action against them was barred by the Workers’ Compensation Law.
*356Ordered that the order is reversed, on the law, with costs, the motion is granted, and the appellants’ proposed amended answer is deemed served.
There is a substantial question in this case as to whether the plaintiff held the status of a special employee, and whether the action against one or both of the appellants is barred by the Workers’ Compensation Law (see Di Sisto v Messenger, 176 AD2d 249, 250; Carino v Kenmare Remodeling, 292 AD2d 555; see also Wesley v Long Is. Power Auth., 284 AD2d 391, 392-393). The plaintiffs contentions are without merit (see Cameli v Pace Univ., 131 AD2d 419). Santucci, J P., S. Miller, Krausman and Goldstein, JJ., concur.